     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 1 of 16 Page ID
                                     #:42817


 1    BRIAN BOYNTON
 2    Acting Assistant Attorney General
      Civil Division
 3    AUGUST E. FLENTJE
 4    Special Counsel
      WILLIAM C. PEACHEY
 5    Director, District Court Section
 6    Office of Immigration Litigation
      WILLIAM C. SILVIS
 7    Assistant Director, District Court Section
 8
      Office of Immigration Litigation
      SARAH B. FABIAN
 9    NICOLE N. MURLEY
10
      Senior Litigation Counsels
      FIZZA BATOOL
11    Trial Attorney
12
             Tel: (202) 616-4863
             Fax: (202) 305-7000
13           Email: fizza.batool2@usdoj.gov
14
      Attorneys for Defendants
15

16                           UNITED STATES DISTRICT COURT
17                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
18    JENNY LISETTE FLORES; et al.,                Case No. CV 85-4544-DMG
19
               Plaintiffs,
20
                                                   JOINT STATUS REPORT
21
                    v.

22    MERRICK GARLAND, Attorney
23
      General of the United States; et al.,

24
               Defendants.
25

26
     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 2 of 16 Page ID
                                     #:42818


 1
               On March 19, 2021, the Court ordered:
 2             By March 26, 2021, the parties shall file a Joint Status Report
 3             regarding the following topics:

 4             a. The status of Defendants’ plans regarding the ICE Directive and the
 5
               dissemination of the Notice of Rights, which should include and take
               into account the census data for Class Members held in ICE facilities
 6             beyond 20 days.
 7
               b. The status of the draft CBP settlement agreement relating to
               Plaintiffs’ Ex Parte Application for a Temporary Restraining Order
 8             [Doc. # 572] and Defendants’ explanation as to how the Ninth
 9
               Circuit’s December 29, 2020 Order affects that status.
               c. A description of Class Members’ access to legal counsel at Karnes
10             County Family Residential Center and the South Texas Family
               Residential Center (“Dilley”);
11
               d. The status of the parties’ discussions regarding proposed changes to
12             the information shared by the Office of Refugee Resettlement
               (“ORR”) Juvenile Coordinator in her interim reports and other
13
               contexts.
14

15
      ECF No. 1098, ¶ 2. In accordance with the Court’s order, the parties submit the
16
      following.
17

18    1. ICE Directive
19       PLAINTIFFS’ POSITION
20             ICE states below that it “commits” to “expeditiously process” Class Members
21    and their parents or legal guardians detained together for release from ICE custody,
22    “generally within 10 days, but no more than 15 days,” unless the Class Member or
23    accompanying parent or legal guardian is suspected or confirmed to be COVID-19

24
      positive, in which case release will happen promptly upon their clearance by medical

25
      staff.
               First, a generalized “commit[ment]” offers Class Members scant enforceable
26
      rights. ICE’s commitment may change from week to week or month to month.
     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 3 of 16 Page ID
                                     #:42819


 1
            Second, even though the FSA requires that Defendants share with Class
 2    Counsel copies of policies regarding implementation of or compliance with the FSA,
 3    Defendants have not provided Class Counsel or the Court with copies of any written
 4    policies or directives showing how this commitment will be implemented or what
 5    their agents at the detention facilities have been instructed to do to implement this
 6    commitment.
 7          Third, the commitment, at least as expressed below, only states that
 8    “generally” parents and Class Members will be released within 10-15 days.

 9
      Defendants fail to explain what types of cases will fall outside the “general[ ]” 10-
      15 day goal. This is of special concern given that as of March 19, 2021,
10
      advocates/amici report to Class Counsel that over 900 people are being detained at
11
      Dilley.
12
            Fourth, Paragraph 18 of the FSA unambiguously and in plain language states:
13
      “Upon taking a minor into custody, the INS, or the licensed program in which the
14
      minor is placed, shall make and record the prompt and continuous efforts on its part
15
      toward family reunification and the release of the minor pursuant to Paragraph 14
16
      above. Such efforts at family reunification shall continue so long as the minor is in
17
      INS custody.”(Emphasis added).
18          Paragraph 14 states in clear language “INS shall release a minor from its
19    custody without unnecessary delay, in the following order of preference…”
20    (Emphasis added).
21          If the parties wanted to simply agree that regarding the release of Class
22    Members, Defendants would make a “commitment” to “generally” release
23    accompanied minors with their parents in ten to fifteen days, they would have said

24
      say. That’s not what the parties agreed to, and its not what the FSA says.

25
            The FSA’s right to release and to having efforts made aimed at release
      commence at the time of apprehension, and specifically continues from that time
26
      forward.
     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 4 of 16 Page ID
                                     #:42820


 1
            Providing the Court-approved Notice of Rights within 48 hours after an
 2    accompanied minor comes into ICE custody simply ensures that older Class
 3    Members and all Class Members’ parents are informed about Class Members’
 4    Flores rights and are free to then decide whether they wish to exercise those rights.
 5          Obviously, if a parent decides they want their child released and provides the
 6    necessary information about one or more potential custodians, ICE would be free to
 7    avoid vetting the proposed custodians by promptly releasing the parent with the
 8    child. If for some reason ICE decides not to release the parent or to delay the parent’s

 9
      release for some reason, then it will have to vet the proposed custodians following
      the procedures Defendants agreed to and included in the FSA. FSA ¶¶ 15-17.
10
            At bottom, ICE continues to keep parents and Class Members in the dark
11
      about Class Members’ Flores rights. With highly limited access to outside legal
12
      counsel, and perhaps over 900 people now detained at Dilley, it is entirely unrealistic
13
      to assume outside advocates can consistently advise all detained Class Members and
14
      their parents regarding Class Members’ Flores rights.
15
            The ICE Directive should be implemented and the Notice of Rights distributed
16
         forthwith.
17
         DEFENDANTS’ POSITION
18          Given ICE’s new policies resulting in more rapid processing and release of
19    families, Defendants have informed Plaintiffs they will agree to make certain
20    commitments to provide Plaintiffs with further assurance that there is not any
21    immediate need to finalize the ICE Directive or distribute the Notice of Rights at
22    this time. Specifically, ICE commits to expeditiously process Class Members and
23    their parents or legal guardians detained together for release from ICE custody,

24
      generally within 10 days, but no more than 15 days unless the Class Member or

25
      accompanying parent or legal guardian is suspected or confirmed to be COVID-19
      positive. In the event of such a suspected or confirmed COVID-19 case, ICE
26
     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 5 of 16 Page ID
                                     #:42821


 1
      commits to releasing the class member and accompanying parent(s) or legal
 2    guardian(s) together, promptly upon their clearance by medical staff.
 3          As of March 25, 2021, there is 1 Class Member in ICE facilities beyond 20
 4    days: 0 at FRCs, 0 at hotels, and 1 in secure detention pursuant to Paragraph 21A of
 5    the Agreement.
 6

 7    2. Draft CBP Settlement Agreement
 8       PLAINTIFFS’ POSITION

 9
            Plaintiffs’ and Defendants’ positions remains as stated in the last Joint Status
      Report on this issue.
10
            Plaintiffs agree with Defendants that after numerous meetings and exchanges
11
      of draft settlement proposals, the parties have made significant progress in their
12
      negotiations, and may be close to finalizing the terms of a settlement. The new
13
      leadership at the U.S. Department of Homeland Security and U.S. Customs and
14
      Border Protection have now had ample time to become familiar with the draft
15
      settlement, and to consider the effect, if any, of the Ninth Circuit’s December 29,
16
      2020 Order on their willingness (rather than “ability” as Defendants state) to enter
17
      into the settlement as currently drafted.
18          Nevertheless, it does not appear that the Ninth Circuit’s decision necessarily
19    has any impact on the FSA as it pertains to Class Members in CBP custody. The
20    enjoined regulations do not appear to be consistent with and to iimplement the FSA’s
21    terms, as interpreted by this Court and affirmed by the Court of Appeals, regarding
22    Class Members’ rights to certain conditions while in CBP custody. The Courrt of
23    Appeals’ decision has nothing to do with Defendants’ ability to conclude the CBP

24
      settlement.

25
            In short, the CBP settlement may be concluded regardless of Defendants’
      decision regarding the Ninth Circuit’s December 29, 2020 Order, which almost
26
     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 6 of 16 Page ID
                                     #:42822


 1
      exclusively focuses on ICE’s and ORR’s obligations under Defendants’ new
 2    regulations.
 3          On June 17, 2016, this Court ordered the parties, including Defendants’
 4    “decision-maker(s)” to mediation before then-Chief Judge George H. King. [Dkt. #
 5    223.] On June 20, 2016, Judge King ordered counsel responsible for the conduct
 6    and trial of the pending matter, along with “authorized representative[s] [if ICE
 7    and CBP] who ha[ve] FULL authority to settle,” to appear for a settlement
 8    conference with Judge King. [Dkt. # 224.] Thereafter, on August 23, 2016,

 9
      Defendants were again ordered to appear for further settlement discussions
      including the attendance of the Deputy Commissioner because “the ultimate
10
      authority for negotiations appear[s] to reside with [him].” [Dkt. #244.] 1 While
11
      these negotiations did not result in a settlement, they did focus the parties on their
12
      remaining differences and narrowed the issues the Court was ultimately required to
13
      address.
14
            Plaintiffs urge the Court to again Order the parties to meet in person or via
15
      video conference within the next twenty to thirty days with Special Master Andrea
16
      Ordin and Medical Monitor Dr. Paul Wise and require the presence of Troy
17
      Miller, the Senior Official currently performing the duties of the Commissioner of
18    CBP, or the Chiefs of the El Paso and McAllen CBP Sectors, or such other CBP
19    official who possess settlement authority.
20          This is likely the only path forward that may allow the parties to conclude a
21    settlement after hundreds of hours have been dedicated to this matter arriving at the
22    point where, as Defendants state, they are now “close to finalizing the terms of a
23    settlement …”

24

25

26
      1
       On August 29, 2016, the Court denied the request of the Chief of the U.S. Border
      Patrol, Mark Morgan, to appear via video conference or telephone conference at a
      settlement conference. [Dkt.# 248.]
     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 7 of 16 Page ID
                                     #:42823


 1
            Encouraging the parties to seriously explore whether a settlement may be
 2    reached is made all the more important the emerging crisis because of the growing
 3    population of minors in CBP custody for more than seventy-two (72) hours.2 While
 4    Defendants claim that the issue is not an operational concern or particular sticking
 5    point that remains to be resolved, but rather a legal question regarding how
 6    Defendants wish to proceed in light of the December 29, 2020, Ninth Circuit’s
 7    Order, the rapidly increasing number of minors being held for extraordinarily long
 8    periods of time in vastly overcrowded conditions in CBP custody strongly suggest

 9
      that speed in moving the issue forward is now essential.3 The settlement if finalized
      will provide the CBP El Paso and RGV Sectors with clear guidelines on the
10
      treatment and processing of Class Members, and help avoid the very type of crisis
11
      now unfolding in those CBP Sectors.
12

13

14

15
      2
        See, e.g., CNN Exclusive: Unaccompanied kids being held by Border Patrol for 77
16
      hours on average, internal documents show,
17    https://www.cnn.com/2021/03/03/politics/immigration-us-mexico-border-
      crisis/index.html; CBS U.S. shelters for migrant children near maximum capacity
18
      as border crossings increase, https://www.cbsnews.com/news/u-s-shelters-for-
19    migrant-children-near-maximum-capacity-as-border-crossings-increase/ (lasted
      checked March 5, 2021). On March 2, 2021, the Border Patrol had more than
20
      1,300 unaccompanied children in custody waiting for placement by HHS.
21    https://www.cnn.com/2021/03/02/politics/us-mexico-border-children/index.html
      (lasted checked March 5, 2021).
22    3
        While this status report is not the place to begin litigating next steps in light of the
23    Ninth Circuit’s Order, it is hardly clear that the Order is intended to sunset all
      portions of the FSA that deal with CBP custody. For example, while the FSA
24
      clearly requires that a Class Member’s right to release and efforts aimed at release
25    are required to commence and be recorded “[u]pon taking a minor into custody,”
      (FSA ¶ 18), the regulations addressing apprehension say nothing about these rights
26    until well after minors are transferred to ICE or ORR. See 84 Fed. Reg. 44,392, at
      44527 (Aug. 23, 2019) (addressing DHS custodial care immediately after
      apprehension).
     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 8 of 16 Page ID
                                     #:42824


 1
         DEFENDANTS’ POSITION
 2           Defendants’ position remains as stated in the last Joint Status Report on this
 3    issue. That is, Defendants believe that the parties have made significant progress in
 4    their negotiations, and may be close to finalizing the terms of a settlement; however,
 5    while Defendants remain willing to continue settlement discussions in the future, if
 6    appropriate, Defendants are unable to finalize any settlement at this time.
 7          As Defendants previously explained, before Defendants can finalize this
 8    settlement, Defendants need to consider the interaction between this settlement

 9
      effort and the Ninth Circuit’s December 29, 2020 ruling. That ruling addresses
      regulations relating to parts of the Agreement that govern CBP. The time to seek
10
      further review of that decision has not passed, and the mandate has not issued. Until
11
      the next steps on that appeal are resolved, it is unlikely the government will be able
12
      to determine whether to enter into the proposed settlement. Defendants note that
13
      CBP remains committed to complying with the Agreement. However, Defendants
14
      need to consider whether, and in what ways, entering into this settlement might affect
15
      those regulations and Defendants’ ability to terminate the Agreement.
16

17
      3. Access to Legal Counsel
18       PLAINTIFFS’ POSITION
19          As of March 19, 2021, advocates/amici at Dilley advise Class Counsel that
20    over 800 people are detained at Dilley and “access to counsel has ended … We do
21    not have contact with a single family who is detained …”
22          As of today, March 26, 2021, advocates/amici report to Class Counsel as
23    follows:

24
            On March 19, 2021 ICE at the Karnes County Family Residential Center

25
      confirmed that both the sign-up sheet and flyer for LSP Amici have been posted
      and distributed to families. However, ICE denied LSP Amici's request for remote
26
      group meetings with detained families pursuant to FRS 5.9.J.11. LSP Amici
     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 9 of 16 Page ID
                                     #:42825


 1
      suggested that a family unit could be considered a "group" for the purpose of a
 2    group meeting in order to maintain COVID-19 safety precautions. ICE denied the
 3    request "due to the low population and COVID safety protocols."
 4          On March 24, 2021, LSP Amici received confirmation from local ICE
 5    leadership in Dilley that ICE will at some point engage in new efforts to distribute
 6    LSP Amici’s legal services hotline number, by posting and distributing Proyecto
 7    Dilley’s flier and ensuring that Proyecto Dilley’s phone number is included on
 8    portal electronic devices available to families at the facility. Amici LSP has not

 9
      been permitted to provide group legal presentations to detained families to date,
      but remains available to do so.
10
            Group presentations are supposed to be facilitated to the greatest extent
11
      possible pursuant to the Family Detention Standards as well as the Flores
12
      Settlement. This type of legal access comports with the Settlement, facilitates an
13
      understanding of legal and detention rights, and should be afforded freely,
14
      including to those persons for whom a legal service provider does not have a
15
      complete name. However, ICE has thus far denied, or not facilitated, these
16
      requests.4
17
          DEFENDANTS’ POSITION
18        a. Legal Access to Counsel at STFRC
19          At South Texas Family Residential Center (STFRC), ICE meets the
20    requirements set forth by the FSA regarding legal access to counsel.
21

22

23
      4
        LSP Amici have identified a number of additional concerns regarding conditions
      in Dilley and have raised those concerns to the Special Monitor and Class Counsel.
24
      These concerns include: (1) delays in intake processing that has resulted in families
25    being required to spend the night outside, (2) changes in quarantine procedure that
      had allowed for free movement within the facility; and (3) information that the
26    facility is considering permanent modifications to the facility to repurpose space
      previously used for legal visitation, eliminating critical space for know your rights
      presentations and confidential attorney-client meetings.”
     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 10 of 16 Page ID
                                      #:42826


 1
             ERO expeditiously processes minors through intake upon arrival at the
 2    STFRC. At intake, minors are served several forms including Form 1-770 Notice of
 3    Rights, explanation of the right to judicial review, and the Executive Office for
 4    Immigration Review’s (EOIR) list of legal services available in the district and
 5    parole forms (FSA ¶¶ 12A, 24D). If the minor is 14 years old or older, the forms are
 6    served on the minor and read to the minor via their Head of Household. If a minor
 7    is under the age of 14 years old, the documents are served directly and read to the
 8    Head of Household. Both are done in the language they understand, utilizing

 9
      language services as necessary. They are also shown the “Know Your Rights” video
      at intake.
10
             Once the list of legal services is provided, the minor and their parent or legal
11
      guardian may utilize their Talton phone cards, and/or use any of the Talton phones
12
      on the facility grounds, to contact any of the legal service providers. Prior to the
13
      COVID-19 pandemic, the minors, through their parent or legal guardian, could set
14
      up an appointment (attorney/client visit) to meet with Proyecto Dilley pro bono
15
      group in person. Since May 2020, Proyecto Dilley has not been physically present
16
      on the facility grounds due to COVID-19 restrictions, but attorney/client visits have
17
      been facilitated virtually/telephonically. ICE is still allowing onsite attorney/client
18    visits if any one of the legal service providers requests to meet in person with the
19    minors (FSA ¶¶ 32-33). These visits are done in compliance with CDC and ICE
20    COVID-19 guidelines.
21           A legal service provider must submit a Form G-28, Notice of Entry of
22    Appearance as Attorney or Accredited Representative, before any information can
23    be shared about a minor. ERO has set up a legal access mailbox for legal service

24
      provides to electronically submit the G-28s (FSA ¶ 32).

25
             Additional steps, beyond the requirements of the FSA, taken by ERO to
      facilitate access to legal counsel include: 1) sign-up sheets for legal services posted
26
      throughout the facility to include sleeping areas, and 2) Talton tablets (iPad-type
     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 11 of 16 Page ID
                                      #:42827


 1
      devices) available free of charge in each neighborhood to supplement phone lines
 2    for residents’ use.
 3       b. Legal Access to Counsel at KCFRC (Less than 72 Operating Procedures)
 4          At Karnes County Family Residential Center (KCFRC), ICE meets the
 5    requirements set forth by the FSA regarding legal access to counsel.
 6          ERO expeditiously processes the minors through intake upon arriving at the
 7    KCFRC. At intake, the minors are served all forms to include a Form I-770 Notice
 8    of Rights, explanation of the right of judicial review, a list of legal services available

 9
      in the district and parole forms (FSA ¶¶ 12A, 24D). If a minor is 14 years old or
      older, these documents are served on the minor and explained via their Head of
10
      Household. If a minor is under the age of 14 years old, the documents are served on
11
      the Head of Household. Documents are read to residents in the language they
12
      understand, utilizing language services as necessary.
13
            Families are then provided information about the Legal Orientation Program
14
      (LOP) and shown the “Know Your Rights” video, which was prepared by the LOP.
15
      At the conclusion of the video, residents are afforded the opportunity to sign up to
16
      speak with the LOP individually and the sign-up sheets are forwarded to the LOP
17
      point of contact (FSA ¶¶ 12A, 24D, Exhibit 1 ¶ 14). The “Know Your Rights” video
18    also plays continuously on a dedicated channel in every residential suite (FSA ¶¶
19    12A, 24D, Exhibit 1 ¶ 14).
20          In addition, during the orientation process to the facility, intake case workers
21    orient residents on facility guidelines, COVID-19 precautions, and legal service
22    providers. This is completed without advocating for any specific legal provider. A
23    copy of the EOIR Pro Bono Legal Service Providers and all other LOP and NGO

24
      information can be found in the back of the orientation packet (FSA ¶ 24D, Exhibit

25
      1 ¶ 14). The orientation packet includes: EOIR Pro Bono Legal Service Providers;
      American Gateways information and sign-up sheet; RAICES information (flyer) and
26
      sign-in sheet; and other NGO information (flyers).
     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 12 of 16 Page ID
                                      #:42828


 1
            Every residential suite is also provided an EOIR legal aid list, American
 2    Gateway flyer and sign-up sheet, a RAICES flyer and sign-up sheet, and any other
 3    provided NGO flyers. All flyers and sign-up sheets are posted on the wall.
 4    Defendants note that with limited time prior to release, the NGO/LOP may not be
 5    able to meet with the family should they already be in the release area, pending out-
 6    processing. This is due to security reasons, COVID-19 precautions, and time
 7    constraints to ensure families are released timely to make their flights or bus
 8    departures.

 9
            Once the list of legal services is provided, the minor and their parent or legal
      guardian can reach out to any of the legal service providers by utilizing their Talton
10
      phone cards and using any of the Talton phones on the facility grounds. Each Talton
11
      phone card comes with 520 free minutes. Prior to COVID-19, the minors, through
12
      their parent or legal guardian, could set up an appointment (attorney/client visit) to
13
      meet with American Gateways pro bono group in person (FSA ¶ 32). Since March
14
      12, 2020, American Gateways has not been physically present on the facility grounds
15
      due to COVID-19 mitigation measures, but attorney/client visits have been
16
      facilitated virtually/telephonically since that time. ICE is still allowing onsite
17
      attorney/client visits if any one of the legal service providers requests to meet in
18    person with the minors (FSA ¶¶ 32-33). These visits are conducted in compliance
19    with CDC and ICE COVID-19 guidelines.
20          A legal services provider must submit a Form G-28 before any information
21    can be shared about a minor. ERO has set up a legal access mailbox for all legal
22    service providers and NGOs to send and receive correspondence 7 days a week (FSA
23    ¶¶ 32-33).

24
            Additional steps taken by ERO, beyond the requirements of the FSA, to

25
      facilitate access to legal counsel include: 1) sign-up sheets for legal services posted
      throughout the facility to include the sleeping areas; 2) provision of informative legal
26
      flyers and sign-up sheets provided by the NGO’s to all families and minors during
     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 13 of 16 Page ID
                                      #:42829


 1
      the orientation process at intake; and 3) cell phone and iPad availability to the
 2    residents, in addition to landline phones, in each sleeping area with 520 free minutes
 3    provided by Talton.
 4

 5    4. Proposed Changes to ORR’s Juvenile Coordinator (JC) Interim Reports
 6          On March 18, 2021, Defendants circulated to Plaintiffs a proposed list of
 7    changes to information shared by ORR JC interim reports. On March 25, 2021,
 8    Defendants and Plaintiffs further discussed these changes and came to the following

 9
      agreement:
            Defendants will include in future ORR JC Interim Reports:
10
            1. Average Length of Care: for new minors placed in ORR custody during
11
               each reporting period.
12
            2. Bed Capacity: will include summary efforts to increase capacity during the
13
               reporting period and note any specific challenges to increasing capacity
14
               (i.e. staffing shortages) during the reporting period.
15
            3. Location and Census of Positive COVID-19 Minors: will report cases
16
               where the minor acquired COVID-19 while in ORR congregate care
17
               facilities as well as “Positive Minors Upon ORR admission” and “Positive
18             Minors Source Under Investigation.”
19          4. General Summary: will include a narrative section in the report that will
20             provide a summary of updates to any publicly-available relevant policies
21             (policies related to COVID protections in ORR custody) during the
22             reporting period. Defendants shall continue to provide a summary of
23             ORR’s COVID-19 plans in light of any recent updates to CDC guidelines

24
               as well as developments regarding vaccine distribution in line with the

25
               Court’s order modifying ORR’s reports. ECF No. 1098, ¶ 3(c)(vi).

26
     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 14 of 16 Page ID
                                      #:42830


 1
            Defendants will discontinue reporting on the following in future ORR JC
 2    Reports:
 3                1. Data on minors who remain in custody due to lack of fingerprinting
 4                   or home studies. There have been no recent release delays for these
 5                   reasons.
 6                2. Minors in Title 42 Authority: This currently appears in the
 7                   introduction and does not provide any information because Title 42
 8                   is not being used against unaccompanied minors.

 9
                  3. Out of Network Placements: The information provided in the report
                     regarding minors residing long-term in non-ORR facilities is shared
10
                     with Plaintiffs in detailed form monthly.
11
                  4. Transfers of Minors with Positive COVID-19 Results to Non-
12
                     congregate Setting: Recent reports have explained that transfers out
13
                     of congregate care are not pursued due to the risk of potentially
14
                     spreading or catching COVID during the transfer process.
15
                     Defendants will provide updated policies on transfer and release to
16
                     Plaintiffs in the manner described above, and will explain them to
17
                     the Court through the narrative summary.
18                5. Release of Exposed Minors: ORR has no blanket bar on releasing
19                   COVID-exposed minors. Defendants will provide updated policies
20                   on transfer and release to Plaintiffs in the manner described above,
21                   and will explain them to the Court through the narrative summary.
22                6. MPP releases: The Federal Government has terminated the MPP.
23          To the extent not addressed above, Defendants will also report in accordance

24
      with the Court’s orders. In addition, ORR agrees to provide copies of certain

25
      information directly to class counsel - specifically information shared with the
      Special Master that is also sent to care providers, as well as to provide one time
26
      answers to some of the questions raised by Plaintiffs to the extent not addressed
     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 15 of 16 Page ID
                                      #:42831


 1
      elsewhere in the agreed-upon reporting. The parties agree to confer to revisit the
 2    foregoing modifications or to consider additional changes in light of changed
 3    circumstances.
 4
      DATED: March 26, 2021                /s/Peter Schey (with permission)
 5
                                           Class Counsel for Plaintiffs
 6                                         CENTER FOR HUMAN RIGHTS &
                                           CONSTITUTIONAL LAW
 7
                                           Peter A. Schey
 8                                         Carlos Holguín
 9
      DATED: March 26, 2021                BRIAN BOYNTON
10                                         Acting Assistant Attorney General
                                           Civil Division
11
                                           AUGUST E. FLENTJE
12                                         Special Counsel
                                           Civil Division
13
                                           WILLIAM C. PEACHEY
14                                         Director, District Court Section
                                           Office of Immigration Litigation
15
                                           WILLIAM C. SILVIS
16                                         Assistant Director, District Court Section
                                           Office of Immigration Litigation
17                                         SARAH B. FABIAN
18                                         NICOLE N. MURLEY
                                           Senior Litigation Counsels
19

20                                         /s/ Fizza Batool
                                           FIZZA BATOOL
21                                         Trial Attorney
22                                         Office of Immigration Litigation
                                           District Court Section
23                                         P.O. Box 868, Ben Franklin Station
24
                                           Washington, D.C. 20044
                                           Tel: (202) 616-4863
25                                         Fax: (202) 305-7000
26
                                           Email: fizza.batool2@usdoj.gov

                                           Attorneys for Defendants
     Case 2:85-cv-04544-DMG-AGR Document 1100 Filed 03/26/21 Page 16 of 16 Page ID
                                      #:42832


 1                              CERTIFICATE OF SERVICE
 2

 3
            I hereby certify that on March 26, 2021, I served the foregoing pleading on all

 4    counsel of record by means of the District Clerk’s CM/ECF electronic filing system.
 5

 6                                                 /s/ Fizza Batool
 7
                                                   FIZZA BATOOL
                                                   U.S. Department of Justice
 8                                                 District Court Section
 9
                                                   Office of Immigration Litigation

10                                                 Attorney for Defendants
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
